Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Status of the Claims
Claims 46, 47, 51, 52, 54-64, 66, 72-74, 79-84 and 86 are pending in a Response dated 12/15/2021, and claims 66, 72-74, 79-84 have been withdrawn and thus, claims 46, 47, 51, 52, 54-64 and 86 are being examined.  

Claim Objections
Claims 46, 52, and 62 are objected to minor informalities. 
Claim 46 recites “the first and second therapeutic agent, alone or in combination is selected from … “, but which would be better to write as “each of the first and second therapeutic agent, alone in combination is selected from …”. 
is selected from … “, but which would be better to write as “each of the therapeutic agent in the inner capsule and the outer capsule, alone in combination is selected from …”. 
Claim 54 recites “the reverse enteric coating” and “the enteric coating” which would be better to write as “the reverse enteric coating of the inner capsule” and “the enteric coating of the outer capsule”, respectively. 
Claims 55-56 would be further clarified in the same manner as in claim 54. 
Claim 62 recites “the inner therapeutic agent and the outer therapeutic agent is selected from … “, but which would be better to write as “each of the inner therapeutic agent and the outer therapeutic agent is elected from …”. 
Further, there is no proper space between claims 51 and 52. 
Appropriate correction is respectfully requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47, 51, 52, and 54-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 47 recites “the enteric coating comprises one or more polymers each selected from the group consisting of copolymers of methacrylic acid, and copolymers of methacrylic acid and methyl methacryate”. However, it does not appear that the instant application supports claim 47. Each of original claim 20 of 06/19/2021 and [0048] of instant publication recites the first/second enteric coating is comprised of one or more compositions selected from the group consisting of copolymers of methacrylic acid and ethyl acrylate, and copolymers of methacrylic acid, methyl acrylate and methyl methacrylate. In addition, [0039] of the instant publication discloses the first and second enteric coatings are comprised of one or more compositions selected from the group consisting of copolymers of methacrylic acid and ethyl acrylate, and copolymers of methacrylic acid and ethyl acrylate to which a monomer of methylacrylate has been 
Each of claims 52 and 54 has the same issue as in claim 47. It does not appear that the originally filed specification and claims do not support claims 52 and 54. In addition, please clarify if an entire range of 5 mg/cm2 to 10mg/cm2 for each of the first and second enteric coatings is supported by the originally filed application. Further, the examiner respectfully requests applicant to show what constituents are composed of  the composition of the tested Eudragit 100 and EPO. 
The remaining claims are also rejected due to new matter issue of the said base claims. 

Claims 47  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 47 recites “the enteric coating comprises one or more polymers each selected from the group consisting of copolymers of methacrylic acid and copolymers of methacrylic acid and methyl methacrylate.”  However, it is not clear which enteric coating means. Does the claimed enteric coating means the first reverse enteric coating or second enteric coating, otherwise both? Appropriate clarification is requested.  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).



Claims 46, 47, 51, 52, 54-65 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schentag et al. (WO2013/148258A1, IDS of 01/24/2020) in view of Kubo et al. (US2010/0209520A1, IDS of 01/20/2017); Brown et al., (GB2490671A, IDS of 1/24/2020); Watt (WO1995/035100A1, IDS of 01/20/2017); and Murty et al. (US2011/0092583A1).  
The examiner apologies for missing the indication of Watt in the rejection head, and however, body of the action contained the contents of the Watt reference. 
Please note that the claimed feature of e.g., “acetaminophen therapeutic agent” is not supported by the provisional application filed on 03/14/2013, and thus, an effective filing date of the instant case is 03/14/2014. Accordingly, WO2013/148258A1 having a filing date of 03/14/2013 and publication date of 10/03/2013 is a valid prior art. 
Applicant claims including the below claims 46, 52 and 62 filed 12/15/2021: 

    PNG
    media_image1.png
    676
    850
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    631
    847
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    400
    852
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    68
    810
    media_image4.png
    Greyscale


Regarding instant claims 46, 47, 51, 59, 62, 64 and 86, they are rejected by Schentag. 
Schentag teaches oral vaccine formulation which deliver an antigen in the vicinity of the distal ileum and the area of appendix or colon; to do so, Schentag provides capsule-in-capsule or pill within a pill where the antigen includes virus, inactivated bacteria, inactivated pathogens, etc. (e.g., claims 14, 15, and 18 of prior art) and as additional therapeutic agent, ileal brake hormone releasing substance selected from sugar, free fatty acids, polypeptides, amino acids, nutritional components, vitamins, antibacterial agent, TNF antagonist, antibiotics such as mitomycin, adriamycin, gemcitabine, cisplatin, peptide, recombinant protein, pentostatin, etc. (see entire document), and e.g., Fig. 5 teaches a first composition comprising vaccine antigen which overlaps the instant therapeutic agent encapsulated by an enteric coating layer that solubilizes at pH 5.5 to 6.0 which overlaps the instant range of pH below 6.9, and the first composition is put into a second composition comprising an antigen encapsulated by an enteric coating layer that solubilizes at 7.3 to 7.6 which overlaps the instant range of pH of about 7 to about 8. It is noted that pH 5.5 to 6.0 is colon pH and pH 7.3 to 7.6 is ileum pH (page 1 of prior art) and therefore, the composition encapsulated by enteric coating layer that solubilizes at 7.3 to 7.6 would not leak in the colon, in the absence of evidence to the contrary; as the enteric coating layer for delivery to the ileum, poly(dl-lactide-co-glycolide, chitosan (Chi) stabilized with PVA (poly-vinylic alcohol), a lipid, an alginate, carboxymethylethylcellulose (CMEC), cellulose acetate trimellitiate (CAT), hydroxypropylmethyl cellulose phthalate (HPMCP), hydroxypropylmethyl cellulose, ethyl cellulose, color con, food glaze and mixtures of copolymers of methacrylic acid and ethyl acrylate can be used (e.g., claim 1 of prior art) for delivery to the colon, and polyvinyl acetate phthalate (PVAP), cellulose acetate phthalate (CAP), shellac, copolymers of methacrylic acid and ethyl acrylate, and copolymers of methacrylic acid and ethyl acrylate and as methylmethacrylates or copolymers of methacrylic acid and methylmethacrylate are preferred including Eudragit® 100 polymer (=methacrylic acid-methyl methacrylate copolymer 1:1)  and Eudragit® S100 polymer (=methacrylic acid-methyl methacrylate copolymer 1:2), either alone or in combination which reads on instantly claimed reverse enteric coating and/or enteric coating and the combination reads on the elected species of enteric coating or optionally combined with Eudragit® RL or RS (e.g., page 16-17 and claim 1 of prior art) can be used. It is interpreted that claim 47 recites “the enteric coating” embraces reverse enteric coating and enteric coating; the first/second capsules can be fabricated with gelatin or HPMC (e.g., pages 69-70); and the coating thickness is 80-120 microns which overlaps the instant range of 60-180 microns (instant claims 46, 47, 51, 59, 62 & 64); the antigen is provided in the form of microparticulate having about 1 nm to about 100 microns (instant claim 86). 



Regarding claims 52 and 54-58, they are rejected by Schentag in view of Kubo and/or Watts and further in view of Brown. 
Schentag does not expressly teach specific materials of enteric coating and reverse coating of instant claims 52 and 54. The deficiencies are cured by Kubo and/or Watts. 
Schentag was discussed as noted above. 
Kubo teaches an oral pharmaceutical preparation for delivering a drug such as Lactobacillus preparation to colon, said preparation comprising: (1) a core comprising at least a pharmaceutically acceptable vehicle; (2) an inner layer covering said core and comprising said drug; (3) an intermediate layer covering said inner layer and comprising a cationic polymer soluble or swellable at a pH of not more than 6.6; and (4) an outer layer covering said intermediate layer and comprising an anionic polymer soluble at a pH of not less than 7.0 (See claims 1 and 5 and figure 1 of Kubo). Here, the Lactobacillus preparation of Kubo read on the instantly claimed biodegradable probiotic formulation. The inner layer further includes water soluble polymer such as hydroxypropyl cellulose (claims 7-8 of Kubo).  Kubo also discloses methyl(meth)acrylate/butyl(meth)acrylate/(meth)acrylic acid dimethylaminoethyl copolymer 1:2:1 which reads on the elected species of reverse enteric coating and is commercially available as Eudragit E-100 as cationic polymer of inner layer (see claims 10, 11, 13 and 14 and [0050] of Kubo). Please note that Eudragit EPO is a micronized powder form of Eudragit E-100 as evidenced by Der-Yang et al which is  reverse-enteric polymer is poly (butyl methacrylate, (2-dimethylaminoethyyl)methacrylate, methyl Eudragit S-100 as the anionic polymer (see claims 10, 11, 13 and 14 and [0054] and [0060] of Kubo) and this anionic polymer in the outer layer is not soluble at a normal pH of the stomach but is soluble at a pH of the small intestine, and thus the core covered with the intermediate layer can be protected by the outer layer until reaching colon (See [0053] of Kubo). The coating amount of inner layer is 1-50% ([0043]) and the coating amount of the intermediate layer is 15-75%, or 30 to 60% ([0051]); the composition of Kubo comprises enteric polymer coatings for preventing degradation of the drug at stomach pH and promoting release of the drug at a pH of more than 6 (colon) or more than 7.0 (ileum). Further, since Kubo requires pH-dependent Eudragit polymers for each targeted sites, dissolving certain polymers at intended pH and release probiotics would be an obvious; and Kubo further teaches the composition is useful to treat inflammatory bowel disease such as Crohn's disease and ulcerative colitis ([0005] and claim 5 of Kubo). Further coating thickness for the inner, intermediate, and outer layers are uniform which is advantageous in that it prevents the preparation from bursting out of a thin coated portion and starting a drug release earlier than expected ([0032]) (instant claims 52 & 54 - coating materials).   
Watts teaches a colonic drug delivery composition comprising a starch capsule containing the drug and the starch capsule is provided with a coating such that the drug is predominantly released from the capsule in the colon and/or terminal ileum (claim 1); the starch of capsule includes hydroxypropyl cellulose (page 4, third para.); the coating comprises a material which dissolves at a pH of 5 or above (claim 2); Eudragit L100 dissolves at pH 6 and upwards and comprises 48.3 % methacrylic acid units per g dry substance; Eudragit S I00 dissolves at pH 7 and upwards and comprises 29.2% methacrylic acid units per g dry substance. Preferred coating compositions are based on Eudragit L100 and Eudragit S100 in the range 100 parts L100:0 parts S100 to 20 parts L100:80 parts S100. The most preferable range is 70 parts L100:30 parts S100 to 80 parts L100:20 parts S10. As the pH at which the coating begins to dissolve increases, the thickness necessary to achieve colon specific delivery decreases (page 6, second para.). In one embodiment, the composition requires enteric coating of a mixture of Eudragit S-100 (13g) and L-100 (39g) (ratio 3:1) which is applied to HPMC–coated starch capsule (Example 1). That is, the 3:1 (75:25) mixture of Eudragit S-100 and L-100 of this prior art reads on the elected species of the claimed second coating. For formulations where the ratio of Eudragit L100:S100 is high, a coat thickness of the order 150-200 μm is preferable. This is equivalent to 70-110mg of coating for a size 0 capsule. For coatings where the ratio Eudragit L100:S100 is low, a coat thickness of the order 80-120 μm is preferable, equivalent to 30 to 60mg coating for a size 0 capsule (page 6, second para.) and the thickness of the coating will typically in the range of 80 microns to 300microns (page 5, fourth para.) which overlaps the claimed range of 60-180microns (instant claims 52 & 54 - coating material and claims 55, 56 and 58 -coating thickness).  
prima facie obvious to further define the copolymer of enteric/reverse enteric Eudragit materials of Schentag with specific Eudragit polymers of Kubo/Watts because selection of specific Eudragit would have achieved no more than the predictable results, e.g., disintegrating properties, in the absence of evidence to the contrary. Although Schentag in view of Kubo/Watts does not expressly teach the same 5mg/cm2 to 10mg/cm2 of inner/outer coating weight or thickness, it would be optimized depending on the intended purpose, relationship with other ingredients, etc. because Kubo teaches thickness of coating of the inner and outer layers are uniform in that it prevents the pharmaceutical preparation from bursting out of a think coated portion and starting a drug release earlier than expected. 
Further, it would have been prima facie obvious to further define thickness of inner/outer coating of Schentag or with thickness of Watts in order to achieve the claimed range. When the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence, it would be obvious. In this regard, see MPEP 2144.05 stating that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
However, Schentag in view of Kubo/Watt does not expressly teach inner/outer capsule size of instant claims 57-58. The deficiencies are cured by Brown. 
Brown teaches a pharmaceutical dosage unit of capsule-in-capsule, which comprises an outer capsule housing a first antibiotic composition, one or more inner capsules within the outer capsule, said inner capsule housing a second antibiotic composition, wherein said outer capsule includes an enteric coating allowing the ileum (page 3, the last second para.) and the enteric coating includes materials susceptible to disintegration upon contact with a pH of e.g., 5 to 7.5 such as copolymer of methacrylic acid, methacrylic acid C1-4 alkyl ester, e.g., Eudragit R or S polymer and the inner colonic coating includes materials susceptible to disintegration upon contact with a pH of about 6 or above, generally 6.4 to 7.5 (e.g., pages 8-9, 11-13 and claims 2-4 of prior art); and Brown teaches the inner/outer walls are formed from HPMC or gelatin (page 11, lines 22-24); and the capsule size of the outer capsule is capsule size 0 and the capsule size of the inner capsule is capsule size 3 (page 14, lines 21-25)(instant claims 57-58). 
It would have been prima facie obvious to modify the teachings of Schentag with capsule size Brown in order to fill the materials in each capsule and determining or selecting a proper capsule size depends on the intended purpose, amounts of ingredients, etc., and it is also natural to have the outer capsule size bigger than the inner capsule size.  

Regarding instant claims 60, 61 and 63, they are rejected by Schentag in view of Murty. 
Schentag does not expressly teach the capsules are band sealed as instantly claimed. The deficiency is cured by Murty. 
Murty teaches capsule leakage is a common problem and sophisticated detection systems are often employed to monitor such leakage, and in order to maintain the product integrity and closure from the surrounding environment, the capsule dosage form resulting from the use of SEDDS is anticipated to be in either a soft gelatin form, hard gelatin with band-sealed, hard gelatin with solvent sealing (e.g. Capsugel's Licaps); band sealing, for instance, utilizes a sealing solution containing gelatin, and this composition is preferably maintained at 45-48.degree. C. for a nice band formation around a capsule to prevent any leakage or accidental opening of the product ([0112]).
It would have been prima facie obvious to modify the capsule of Brown in view of Kubo with bond sealing of Murty to prevent any leakage or accidental opening of the capsule product. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Schentag is not a valid prior art because the claimed invention is entitled to priority date of March 14, 2013. 
The Examiner responds that Schentag is a valid prior art as of priority filing dates of 2012-03-29 and 2012-03-29, international filing date of 2013-03-14, and publication of 2013-10-03. The claimed invention reciting e.g., “acetaminophen (APTP)” has the effective international filing date of 03/14/2014 because its priority application of 03/14/2013 does not disclose acetaminophen (APTP) and its relevant experiments. That is, the claimed invention has effective filing date of 03/14/2014. On the other hand, Schentag is published on 10/03/2013 which is before the effective filing date (2014-03-14) of the claimed invention, and therefore, is a valid prior art. 

Applicant argues that Kubo does not contain any active agent which is found in an inner layer covering an inert core while the claimed invention requires therapeutic agents inside an inner (first) capsule and an outer (second) capsule; and Kubo’s intended purpose is to deliver drugs to the colon and avoids the small intestine. 
The Examiner responds that the claimed invention requires first/second capsules containing therapeutic agent and does not require the core should contains the therapeutic agent and the claimed capsule dose not recite its internal structure and thus when Kubo requires capsule composed of the inner layer containing therapeutic agent, which can read on the claimed inner capsule regardless of either therapeutic agent in the core or inner layer; and what the examiner relied on Kubo was the presence of specific coating materials not the delivery to colon and ileum. See MPEP 2145. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant argues that Brown teaches the contents of the outside capsule are released in the small intestine and migrate into the first part of the colon and the contents of the inner capsule proceed down the large intestine and but not at the proximal end of the colon; and Kubo uses different delivery and Kubo requires delivery to colon and thus combination of Brown and Kubo could not achieve the claimed invention; and Murty does not combine with Kubo to delivery to the large intestine. . 
The Examiner responds that what the examiner relied on Brown and Murty was capsule size (Brown), not release location and band sealed (Murty). See MPEP 2145. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Considering the foregoing, applicant’s arguments are not persuasive. 
Suggestion
	If claim 54 is supported by the originally filed specification and does not raise 112(a) new concepts, applicant may consider incorporating claim 54 into each of claim 46, 52 and 62 for a possible allowability of the instant case. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 46, 47, 51, 52 and 54-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no. 9907755B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require an oral delivery system for delivering an active ingredient-containing formulation targeted to both the ileum and proximal colon of a subject; the system comprising: a biodegradable first capsule comprising a first formulation targeted to the colon, wherein the first capsule comprises a reverse enteric coating that solubilizes at pH about 6.2 to about 6.5 which is below pH of 6.9; and a 
Consequently, the instantly claimed subject matter would be obvious over the patent ‘755 subject matter.

Claims 46, 47, 51, 52 and 54-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent no. 10369111B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require an oral delivery system for delivering an active ingredient-containing formulation targeted to both the ileum and proximal colon of a subject; the system comprising: a biodegradable first capsule comprising a first 
Both inventions are characterized in capsule-in-capsule structure for delivery to ileum and colon, respectively and replacing one active agent with another within that capsule-in-capsule structure would have achieved predictable results with a reasonable expectation of success, in the absence of evidence to the contrary.  
Consequently, the instantly claimed subject matter would be obvious over the patent ‘111 subject matter.

Claims 46, 47, 51, 52, 54 and 62-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of patent no. 10588857B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require an oral delivery system for delivering an 
The difference between the claimed invention and the patent ‘857 is that the patent ‘857 requires virus or bacteria antigen, but the claimed invention requires various therapeutic agents including human bacterial fecal flora. However, both inventions are characterized in capsule-in-capsule structure for delivery to ileum and colon, respectively and replacing one active agent with another within that capsule-in-capsule structure would have achieved predictable results with a reasonable expectation of success, in the absence of evidence to the contrary.  
Consequently, the instantly claimed subject matter would be obvious over the patent ‘857 subject matter.
Response to Arguments
Applicant argues that the claimed therapeutic agents are different from the said patents; and obvious double patenting rejection requires comparing claims in an earlier patent to claims in a later patent or application.
The Examiner responds that the claimed therapeutic agents include human bacterial fecal flora would be probiotics or bacteria antigen which reads on the said patents ‘755,  ‘111 and ‘857. Further cited patents ‘755 (parent) and ‘111 (divisional) have the same international filing date of 03/14/2014 as that of the claimed invention, and patent ‘857 has earlier US filing date of 03/14/2013. Thus, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KYUNG S CHANG/Primary Examiner, Art Unit 1613